DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3-5, 8-15 and 17-19 are allowable.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the closest prior art references are considered to be Varga et al. (Cancer Biotherapy, 2016, 31(5), p. 168-173) which teaches radiolabeling of erythrocyte derived extracellular vesicles using a 99mTc-tricarbonyl complex.  However, it is considered that it would not have been obvious to provide exosome mimetic vesicles derived from red blood cells which are prepared by extruding red blood cells by a filter and wherein 99mTc is bound to hemoglobin inside the exosome mimetics derived from red blood cells.  The declaration of Inventor Ahn, filed 11/15/2021, establishes that RBC-Ems of Varga do not have hemoglobin.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The following reference is made of record as being relevant to the instant invention: Matsumoto et al., Acta Neuropathologica Communications, 2017, 5, 71. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH H SCHLIENTZ whose telephone number is (571)272-9928. The examiner can normally be reached Monday-Friday, 8:30am - 12:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHS/

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618